Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated April 2, 1975 and made after a hearing, which found petitioner guilty of incompetence and misconduct and dismissed him from his position as a housing assistant. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence in the record on this proceeding to support respondent’s findings and conclusions. In the light of petitioner’s entire employment history, the penalty imposed was not an abuse of discretion (Matter of Pell v Board of Educ. of Union Free School Dist No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222, 240). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.